
	

114 SRES 215 ATS: Designating the month of June 2015 as “National Post-Traumatic Stress Disorder Awareness Month” and June 27, 2015, as “National Post-Traumatic Stress Disorder Awareness Day”.
U.S. Senate
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 215
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2015
			Ms. Heitkamp (for herself, Mr. Heller, Mr. Blumenthal, Mr. Inhofe, Mrs. Murray, Mr. Tillis, Mr. Durbin, Mr. Moran, Ms. Stabenow, Mr. Thune, Mr. Hoeven, Mr. Grassley, Ms. Baldwin, Mr. Booker, Mr. Brown, Mr. Warner, Mr. Donnelly, Mr. Crapo, Mr. Franken, Mr. Roberts, Mr. Tester, Ms. Hirono, and Ms. Collins) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the month of June 2015 as National Post-Traumatic Stress Disorder Awareness Month and June 27, 2015, as National Post-Traumatic Stress Disorder Awareness Day.
	
	
 Whereas the brave men and women of the Armed Forces of the United States, who proudly serve the United States, risk their lives to protect the freedom of the people of the United States, and deserve the investment of every possible resource to ensure their lasting physical, mental, and emotional well-being;
 Whereas more than 2,000,000 members of the Armed Forces have deployed overseas since the events of September 11, 2001, and have served in places such as Afghanistan and Iraq;
 Whereas the Armed Forces of the United States have sustained a historically high operational tempo since September 11, 2001, with many members of the Armed Forces deploying overseas multiple times, placing those members at high risk of post-traumatic stress disorder (referred to in this preamble as PTSD);
 Whereas men and women of the Armed Forces and veterans who served before September 11, 2001, remain at risk for PTSD and other mental health disorders;
 Whereas the Secretary of Veterans Affairs reports that— (1)since October 2001, more than 390,000 of the approximately 1,160,000 veterans of Operation Enduring Freedom, Operation Iraqi Freedom, and Operation New Dawn who have received health care from the Department of Veterans Affairs have been diagnosed with PTSD;
 (2)in fiscal year 2014, more than 531,000 of the nearly 6,000,000 veterans who sought care at a medical facility of the Department of Veterans Affairs received treatment for PTSD; and
 (3)of veterans who served in Operation Enduring Freedom, Operation Iraqi Freedom, and Operation New Dawn who are receiving health care from the Department of Veterans Affairs, more than 615,000 have received a diagnosis for at least 1 mental health disorder;
 Whereas many cases of PTSD remain unreported, undiagnosed, and untreated due to a lack of awareness about PTSD and the persistent stigma associated with mental health conditions;
 Whereas exposure to military trauma can lead to PTSD; Whereas PTSD significantly increases the risk of anxiety, depression, suicide, homelessness, and drug- and alcohol-related disorders and deaths, especially if left untreated;
 Whereas public perceptions of PTSD or other mental health disorders create unique challenges for veterans seeking employment;
 Whereas the Department of Defense and the Department of Veterans Affairs—as well as the larger medical community, both private and public—have made significant advances in the identification, prevention, diagnosis, and treatment of PTSD and the symptoms of PTSD, but many challenges remain;
 Whereas increased understanding of PTSD can help diminish the stigma attached to this mental health issue, and additional efforts are needed to find further ways to reduce this stigma—including an examination of how PTSD is discussed in the United States and a recognition that PTSD is a common injury that is treatable and repairable;
 Whereas PTSD can result from any number of stressors other than combat, including rape, sexual assault, battery, torture, confinement, child abuse, car accidents, train wrecks, plane crashes, bombings, or natural disaster, and affects approximately 8,000,000 adults in the United States annually; and
 Whereas the designation of a National Post-Traumatic Stress Disorder Awareness Month and a National Post-Traumatic Stress Disorder Day will raise public awareness about issues related to PTSD, reduce the stigma associated with PTSD, and help ensure that those suffering from the invisible wounds of war receive proper treatment: Now, therefore, be it
		
	
 That the Senate— (1)designates June 2015 as National Post-Traumatic Stress Disorder Awareness Month and June 27, 2015 as National Post-Traumatic Stress Disorder Awareness Day;
 (2)supports the efforts of the Secretary of Veterans Affairs and the Secretary of Defense—as well as the entire medical community—to educate members of the Armed Forces, veterans, the families of members of the Armed Forces and veterans, and the public about the causes, symptoms, and treatment of PTSD;
 (3)encourages commanders of the Armed Forces to support appropriate treatment of men and women of the Armed Forces who are diagnosed with PTSD; and
 (4)respectfully requests that the Secretary of the Senate transmit a copy of this resolution to the Secretary of Veterans Affairs and the Secretary of Defense.
